Woods, J.,
delivered the opinion of the court.
On the trial below, the accused offered to put in evidence these facts — viz.: That, on the day of the shooting, and prior thereto, Chaine, the person shot, wanted to swap knives with one O. Johnson, because Johnson’s knife blade was longer than Chaine’s, and that Chaine informed Johnson that he was going to have a row with Prine, the accused, that day, asking Johnson to stick to him. It was sought to further show by Johnson’s evidence that Chaine said to Johnson that there was only one man in the world he wanted to kill, and that man was Harman Prine. Though none of these facts were communicated to Prine by Johnson, they were clearly admissible. They were competent, not as constituting any defense of the crime charged, but as a circumstance tending to show whether Prine acted in self-defense in shooting. It cannot be affirmed confidently that the evidence established beyond doubt that Prine brought on the difficulty, and, therefore, though the evidence of many eyewitnesses to the shooting was before the j ury, yet, there being doubt, the uncommunicated declarations of Chaine to Johnson were admissible as a circumstance tending to show who was the aggressor. Johnson v. State, 54 Miss., 430; Kendrick v. State, 55 Miss., 436. That the learned court below thought there was doubt as to who was the aggressor, is shown by the instructions given which submitted this question to the jury.
The second and third instructions for the state are fatally erroneous. Both omit any reference to what was the state of Prine’s mind; whether he had the murderous purpose formed at the time he provoked the difficulty, if, indeed, the jury should believe from the evidence that Prine first approached *843Chaine and brought on the difficulty. The j ury might believe Prine was the aggressor, and brought on the difficulty, and that he entered it armed with a pistol, yet Prine was not cut off from the right of self-defense unless the jury should further believe from the evidence that Prine so brought on the difficulty, armed with a deadly weapon, and intending to use it when he provoked or brought on the encounter. He must have been the originator of the difficulty; he must have entered it armed, and he must have so brought it on and entered into it intending to use his pistol, and overcome his adversary, if necessary, in the course of the encounter.
The fourth instruction is unfair to the prisoner in that it singles out certain parts of the evidence for prominent presentation to the jury, and omits other parts favorable to the accused. If a hypothetical case is to be submitted to the jury, all the material facts should be fairly stated.

Reversed and remanded.